DETAILED ACTION
	Claims 2-25 were/stand cancelled.  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moro et al. (USPGPUB No. 20030044446) in view of Roy et al. (Journal of Pharmaceutical Sciences, 1994) and Todd (EP 0069600 A2) as evidenced by Rupprecht et al. (USPGPUB No. 20020142036).
Applicant Claims
The instant application claims a method for delivering buprenorphine to a subject comprising: administering a mucoadhesive biodegradable drug delivery device for transmucosal delivery, the device comprising: a bioerodible mucoadhesive layer comprising buprenorphine disposed in a polymeric diffusion environment, wherein the polymeric diffusion environment has a pH of between about 4 and about 7.5, and a polymeric barrier environment disposed adjacent to the mucoadhesive layer, and wherein a unidirectional diffusion gradient of buprenorphine is provided upon application to a buccal surface.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Moro et al. is directed to a mucoadhesive erodible drug delivery device for the controlled administration of pharmaceuticals.  The invention is a water-erodible pharmaceutical carrier device that is applied to mucosal surfaces. The device causes minimal discomfort.  The device comprises pharmaceutical multi-layered film disc that is water soluble and bioerodable.  The device also comprises a backing layer.  The non-adhesive backing layer is water erodable meaning that is does not dissolve in water but will disintegrate and completely break apart upon exposure to water or bodily fluids (i.e. bioerodable) (paragraph 0010).  The water soluble adhesive layer is placed in contact with the mucosal surface and the second water erodable non-adhesive backing layer controls residence time of the device (paragraph 0011).  The second water erodible non-adhesive backing layer acts as a casing and support surface on which the adhesive layer is prepared (paragraph 0012).  Pharmaceutical agents which can be incorporated include analgesic narcotic such as buprenorphine (paragraph 0031).  The device adheres to mucosal surfaces such as the mouth (paragraph 0035).  The pharmaceutical delivery device is different than others as others known in the art are fabricated to be removed after treatment but removal may cause some damage to the mucosa.  The invention of Moro et al. is designed to be water erodible and therefore does not require removal (paragraph 0039).  The pharmaceutical agent is incorporated in the adhesive layer.  This layer is in direct contact with the treatment site and the active compound will be released at a rate related to the dissolution of the adhesive layer (i.e. a polymeric diffusion environment).  The multi-layered film has an adhesive layer a precast non-adhesive backing layer and a hydrophobic coating layer (reading on this instantly claimed third layer or coating) (paragraph 0040).  The adhesive layer may comprise at least one film-forming water-soluble polymer and at least one more polymer known in the art for its bioadhesive property (paragraph 0041).  The residence time is dependent upon the composition of the backing layer and the rate of dissolution of the water soluble polymers used.  Residence time is easily controlled from minutes to hours (paragraph 0046).  The amount of the active ingredient depends on the therapeutic requirements (paragraph 0066).  Exemplified polymers utilizing in forming the mucoadhesive device includes polycarbophil (example 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Moro et al. teach the drug can be buprenorphine; Moro et al. do not exemplify utilizing buprenorphine.  Moro et al. is silent as to the pH of the mucoadhesive polymeric matrix.  However, this deficiency is cured by Roy et al. and Todd.
Roy et al. is directed to transdermal delivery of buprenorphine through cadaver skin.  Buprenorphine free base is more lipophilic than its HCl salt and was practically insoluble in aqueous buffer at pH 8.7.  Drug solubility decreased exponentially as the pH increased, whereas the permeability coefficient increased as the donor solution pH decreased (abstract).  Figure 2 shows the effect of donor solution pH on solubility and permeability coefficient of buprenorphine.  The drug solubility decreases as the solution pH increase, whereas the permeability coefficient increases as the solution pH increase.  These two lines intersect at a pH of about 6.5.  Table 2 show the permeation of buprenorphine free base as a function of aqueous pH in side-by-side diffusion cells (page 128). 
	Todd is directed to pharmaceutical compositions.  Buprenorphine is known to relieve moderate to severe pain and treatment of narcotic addition.  In patients suffering from a chronic condition such as intractable (cancer) pain or requiring treatment for narcotic addition multi-dosing and/or higher dosage levels are required.  To avoid patient discomfort from two frequent injections the sublingual route is indicated, since the drug is poorly absorbed orally (page 1).  Todd discovered that using solutions buffered at pH’s 4, 5 and 6 that following administration of buprenorphine hydrochloride by the sublingual route that the degree of uptake of the drug was greater at the two higher pH’s (page 2).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Moro et al., Roy et al. and Todd and utilize buprenorphine as the pharmaceutical agent to be delivered by the device of Moro et al.  One of ordinary skill in the art would have been motivated to utilize buprenorphine when desiring to deliver an analgesic to treat pain to a mucosal surface.  One of ordinary skill in the art would have a reasonable expectation of success as Moro et al. teaches that buprenorphine is a drug which can be delivered and Todd teaches this drug is known for treating pain.  Furthermore, the selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Moro et al., Roy et al. and Todd and apply the device of Moro et al. to the oral mucosa (i.e. transmucosal delivery).  One of ordinary skill in the art would have been motivated to apply the device to the oral mucosa as Moro et al. teaches that the device is designed to adhere to mucosal surfaces such as the mouth.  Therefore when desiring delivery of pharmaceuticals to the oral mucosa, it would have been obvious to one of ordinary skill in the art to adhere the device of Moro et al. to the inside of the mouth.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Moro et al., Roy et al. and Todd and utilize pH buffering agent in the mucoadhesive layer of the delivery device of Moro et al.  One of ordinary skill in the art would have been motivated to utilize pH buffering agents in order to buffer the pH of the bioadhesive to between 4-6 in order to achieve an optimal combination of drug solubility and permeability as taught by Roy et al. and Todd.  Since Roy et al. shows the relationship between pH and buprenorphine solubility and permeability and Todd teaches that a pH of 4-6 achieves greater uptake of the drug, it would have been obvious to one of ordinary skill in the art to manipulate the pH of the polymeric diffusion environment (i.e. the location of the buprenorphine) in order to enhance not only the solubility but the uptake (permeability) of the drug.
Regarding the claimed unidirectional gradient of the barrier layer, this is an inherent feature of a barrier layer.  As evidenced by Rupprecht et al., barrier layers serve to stabilize multilayer films and to protect the active substance incorporated in the active substance containing layer.  The barrier serves to prevent diffusion of the active substance so that a unidirectional release of active substance takes place through the adherent layer to the site where the multilayer film is attached (paragraph 0010).  Thus the backing layer of Mono et al. serves to provide a unidirectional diffusion gradient.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8147866. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for delivering buprenorphine to a subject comprising: administering a mucoadhesive biodegradable drug delivery device for transmucosal delivery, the device comprising: a bioerodible mucoadhesive layer comprising buprenorphine disposed in a polymeric diffusion environment, wherein the polymeric diffusion environment has a pH of between about 4 and about 7.5, and a polymeric barrier environment disposed adjacent to the mucoadhesive layer, and wherein a unidirectional diffusion gradient of buprenorphine is provided upon application to a buccal surface.
Patent ‘866 claims a method for providing enhanced uptake of buprenorphine to a subject by direct transmucosal delivery of buprenorphine, the method comprising: administering buprenorphine to a subject by application of a mucoadhesive bioerodable drug delivery device to an oral mucosal surface of the subject, the device comprising: a bioerodable mucoadhesive layer comprising an effective amount of buprenorphine disposed in a polymeric diffusion environment, wherein the polymeric diffusion environment is a buffered environment having a pH of between about 4 and about 6; and a barrier layer comprising a polymeric barrier environment disposed adjacent to the mucoadhesive layer to provide a unidirectional gradient upon application to a mucosal surface for the rapid and efficient delivery of buprenorphine, wherein the unidirectional gradient delivers buprenorphine across the buffered polymeric diffusion environment upon application to the mucosal surface.
Since pH of patent ‘866 falls within the range instantly claimed, the scope of the patent and copending applications overlap and thus they are obvious variants of one another and both teach administration of the same device to the same subject in the same manner.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8703177. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘177 an abuse deterrent mucoadhesive device for use in managing pain or opioid dependence, the device comprising: a mucoadhesive layer comprising between about 0.075 and about 12 mg of buprenorphine buffered to a pH of between about 4.0 and about 6.0;  and a backing layer comprising between about 0.0125 and about 2 mg of naloxone buffered to a pH between about 4.0 and about 4.8, wherein the pH of the mucoadhesive layer and the pH of the backing layer are different, wherein the mucoadhesive layer and the backing layer comprise different combinations of polymers but each layer comprises at least one water-erodible polymer selected from the group consisting of: cellulosic polymers, olefinic polymers, polyethers and polyalcohols, and wherein following transmucosal administration excessive exposure to buprenorphine is avoided while the abuse-deterrent effect of naloxone is retained.
The difference between the instant application and patent ‘177 is patent ‘177 only claims the product.  However, as claimed it is as being taught for managing pain and transmucosal administration.  Thus, transmucosal administration of the device of patent ‘177 would result in practicing the instant method.  Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9655843. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘843 claims a method for delivering buprenorphine to a human comprising: administering a mucoadhesive biodegradable drug delivery device for transmucosal delivery, the device comprising: a bioerodible mucoadhesive layer comprising buprenorphine disposed in a polymeric diffusion environment, wherein the polymeric diffusion environment has a pH of between about 4 and about 7.5, and a polymeric barrier environment disposed adjacent to the mucoadhesive layer, and wherein a unidirectional diffusion gradient of buprenorphine is provided upon application to a buccal surface.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. 9901539.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘539 claims a method of treating chronic pain comprising administering to a subject in need thereof a mucoadhesive bioerodable drug delivery device which comprises buprenorphine.  A bioerodable mucoadhesive layer comprising an effective amount buprenorphine disposed in a buffered polymeric diffusion environment which is buffered to a pH of between 4 and 6 is claimed.  A polymeric barrier layer disposed adjacent to the mucoadhesive layer to provide unidirectional gradient is claimed.  
Thus, patent ‘539 claims administration of the same device to the same patient population.  Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17570216 (USPGPUB No. 20220202697). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘216 claims a method of treating chronic pain, the method comprising: administering to a subject in need thereof a mucoadhesive bioerodable drug delivery device, wherein, the device is administered once or twice daily, wherein the device comprises: a bioerodable mucoadhesive layer comprising about 100 µg to about 0.9 mg buprenorphine and buffered to a pH of between about 4.0 and about 6.0; and a backing layer buffered to a pH of between about 4.0 and about 4.8 and that does not include an opioid antagonist; wherein the device provides a steady-state Cmax of plasma buprenorphine concentration in a range between about 0.156 and about 0.364 ng/mL;  wherein the subject is an opioid-experienced subject; and wherein the subject treated experiences mild or moderate common opioid adverse effects, or no common opioid adverse effects.
Thus, copending ‘216 claims administration of the same device to the same patient population.  Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616